Citation Nr: 1545096	
Decision Date: 10/22/15    Archive Date: 10/29/15

DOCKET NO.  14-17 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.
 
2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a heart disorder to include ischemic heart disease and coronary artery disease, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Stacey-Rae Simcox, Attorney


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to February 1970.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office in Roanoke, Virginia.   

The Board notes that, in addition to the paper claims file, there are electronic claims files associated with the Veteran's claim.  A review of the Veteran's electronic VA folders (Virtual and VBMS) reveals that all documents in these folders have already been considered by the RO in adjudicating the Veteran's claims.

The issue of entitlement to service connection for a heart disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran had normal hearing on discharge from service.  Bilateral hearing loss was not shown until many years after service and the current bilateral hearing loss has not been shown to be related to service.
 
2.  Tinnitus was not shown in service or for many years thereafter.  Tinnitus has not been shown by credible and competent evidence to be related to the Veteran's period of service.  The competent evidence shows otherwise. 


CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was not incurred in or aggravated by service and such incurrence may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2015).
2.  Tinnitus was not incurred in or aggravated by service and such incurrence may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). 

In February 2011, prior to the November 2011 rating decision on appeal, the RO sent a letter to the Veteran which advised him of the VCAA, including the types of evidence and/or information necessary to substantiate his claims and the relative duties upon himself and VA in developing his claims.  Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

As to the duty to assist, VA has associated with the claims folder the Veteran's service treatment records (STRs), service personnel records, VA medical records and private medical records.  The Veteran has been provided VA medical examinations.  The Veteran has been accorded ample opportunity to present evidence and argument in support of the appeal.  Neither the Veteran nor his representative has indicated that there is any additional obtainable evidence that should be obtained to substantiate the claims decided below. 

In sum, the Board is satisfied that the originating agency properly processed the Veteran's claims after providing the required notice and that any procedural errors in the development and consideration of the claims by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).
II.  Service Connection Law and Regulations

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service. 38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including hearing loss and tinnitus are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  See Fountain v. McDonald, 27 Vet. App. 258 (2015).  In the this case, there is no presumed service connection because hearing loss and tinnitus were not shown within one year of discharge.  

III.  Hearing Loss and Tinnitus

In a November 2012 letter the Veteran reported that while in Vietnam he was frequently exposed to loud noises without hearing protection.  In particular he reported helicopter noise, noise from a rocket exploding near him, and machine gun noise.  The Veteran asserted that he first developed hearing loss and tinnitus due to the loud noise exposure during service.  He reported that he has had hearing loss and tinnitus ever since service and that he has not had exposure to loud noise since discharge from service.  

The Board does not find the Veteran's reports of having hearing loss and tinnitus during and ever since service to be credible.  Not only do the STRs reveal no complaints of hearing loss, tinnitus, or any other ear complaints, but also the Veteran specifically denied hearing loss and denied ear trouble when he filled out his December 1969 Report of Medical History.  Additionally, audiometric testing at his December 1969 discharge examination revealed that the Veteran had normal hearing.  

The Board also finds it significant that the Veteran filed a claim for service connection for a knee disability in 1980, and for posttraumatic stress disorder (PTSD) in 1990, but he did not file claims for service connection for hearing loss or tinnitus until December 2010, more than 40 years after discharge from service.  If he had noticed hearing loss and tinnitus ever since service, it is reasonable to expect that he would have included such on his earlier VA claims if he believed hearing loss and tinnitus were related to service.  

Based on audiometric testing showing the Veteran to have normal hearing at that time of discharge from service, based on the Veteran's denial of hearing loss and ear problems at the time of discharge from service, and based on the Veteran's claims for service connection for other disabilities many years ago, but not for hearing loss and tinnitus, the Board finds that his reports of bilateral hearing loss and tinnitus continuously since service are not credible.

The Board recognizes that service connection for hearing loss and tinnitus is not precluded if they are not shown during service if there is medical evidence indicating that current hearing loss or tinnitus is related to service.  See Hensley  v. Brown, 5 Vet. App. 155, 158 (1993).

The Board notes that the Veteran both competent and credible regarding his reports of noise exposure during service.  However, on the question of whether the in-service acoustic trauma resulted in his current bilateral hearing loss and/or current tinnitus, the Board finds the Veteran's lay statement to be of limited probative value.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, whether the Veteran has current bilateral hearing loss or tinnitus that is related to noise exposure during service, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).

In July 2011 a VA audiologist examined the Veteran.  The examiner recorded the Veteran's reports of noise exposure during service and noted that the Veteran's MOS of aircraft maintenance and heavy vehicle driver suggested a high probability of noise exposure.  She further noted that the Veteran's STRs showed normal hearing on entry and on discharge from service.  Examination revealed the Veteran to have hearing loss in both ears.  The diagnoses were bilateral hearing loss and bilateral tinnitus.  The VA examiner opined that the etiology of the tinnitus was associated with the Veteran's hearing loss, and that the Veteran's hearing loss was not related to noise exposure during service.  The record contains no medical opinion to the contrary.  Consequently the most probative evidence of record indicates that the Veteran's bilateral hearing loss and tinnitus is not related to service.

The Board has reviewed the materials submitted by the Veteran's attorney regarding how loud noise exposure can cause hearing loss and tinnitus.  However, these documents are of little probative value as they do not specifically discuss the Veteran.  Furthermore, the hearing evaluation at discharge from service shows that the Veteran did not have hearing loss at that time due to noise exposure during service, and the July 2011 VA audiologist indicated that the Veteran's exposure to noise during service did not result in the Veteran developing hearing loss or tinnitus at a later time.  

The Board notes that the Veteran's January 1967 entry examination was prior to November 1967, and therefore the audiometric results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  Although the discharge examination was performed after November 1, 1967, the report contains a notation indicating that the December 1969 audiometric testing was actually done under the prior ASA standard, rather than the current ANSI standard.  Consequently both the entry and discharge audiometric examinations were made under the same standard (ASA).  Given that both audiometric tests were made under the same standard, they may be compared directly without the need for making any conversions.  
The Board has considered a November 2012 statement from the Veteran's attorney that the Veteran's hearing underwent a clinically significant decrease of 20 decibels during service.  The Board notes that a review of the Veteran's entry and discharge examinations reveals that this assertion is incorrect.  At each measured frequency the maximum shift between entry and discharge was five decibels.  Furthermore all such frequency shifts were indicative of better hearing at discharge than on entry to service.  

Based on the above, the Board finds that the preponderance of the evidence is against the Veteran's claims for service connection for bilateral hearing loss and tinnitus and that service connection for these disabilities must be denied.  


ORDER

Entitlement to service connection for a bilateral hearing loss disability is denied.
 
Entitlement to service connection for tinnitus is denied.


REMAND

The Veteran asserts that he has a heart disorder that is related to his military service.  He maintains that the heart disorder developed either due to his exposure to herbicides in Vietnam or secondary to PTSD, because PTSD causes him to self-medicate with cocaine.  The evidence reveals that the Veteran had a myocardial infarction in October 2010 that was attributed to cocaine intoxication.  

In August 2011 the Veteran was provided a VA examination and the VA examiner opined that the Veteran did not have ischemia.  However, the examiner did not provide any comment regarding coronary artery disease (CAD).  The regulation 38 C.F.R. § 3.309(e) provides that for those Veteran's assumed to have been exposed to Agent Orange, presumptive service connection is warranted for ischemic heart disease and ischemic heart disease includes, but is not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina.  As the Veteran is presumed to have been exposed to herbicides coincident with his service in Vietnam, the controlling issue in this case is whether he has a current diagnosis of ischemic heart disease.

With respect to whether there is evidence of a current diagnosis, the United States Court of Appeals for Veterans Claims (Court) has held that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, and that a claimant may be granted service connection even though the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Additionally, in Romanowsky v. Shinseki, 26 Vet. App. 289 (2013), the Court held that when the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.

In this case, the evidence of record raises a question as to whether the Veteran manifested or was diagnosed with ischemic heart disease, to include (CAD), during the pendency of this claim.  To this point, the record contains a few VA treatment records which appear to diagnose coronary artery disease. 

Although the August 2011 VA examiner opined that the Veteran did not have a diagnosis of ischemic heart disease, the VA examiner did not discuss whether the Veteran currently had coronary artery disease or address the aforementioned diagnoses of CAD during the pendency of this claim.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's updated VA treatment records and associate them with the Veteran's claims file.

2.  Provide the Veteran a VA examination with a cardiologist.  The claims file must be provided to the examiner for review prior to the examination.  The Veteran should be provided any testing indicated, such as an exercise stress test, if appropriate, in order to determine the nature and extent of any cardiac disability present.  After examining the Veteran and reviewing the claims file, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., a probability of 50 percent) that the Veteran's has a diagnosis of ischemic heart disease at any time during the pendency of this claim.  In providing the opinion, the examiner is asked to explain the requirements for diagnosing coronary artery disease.

In answering the foregoing, the examiner's attention is directed to VA treatment records showing diagnoses of coronary artery disease during the pendency of this appeal.

NOTE: ischemic heart disease includes but is not limited to acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina.

A complete rationale should be given for all opinions and conclusions rendered.  If the Veteran fails to appear for the examination, the examiner should provide the requested opinion based on a review of the claims file.  

3.  After completing the development requested, readjudicate the issue on appeal.  If the claim is denied, the AOJ should provide the appellant and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, case should be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. PAPPAS 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


